[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Upon receipt of the court's memorandum of decision and of this order, Attorney Richard K. Snyder as Administrator d.b.n. — c.t.a. of the Estate of Ruth Adt Stephenson shall give written notification to the court and to the attorneys for Fleet National Bank and Yale New Haven Hospital, Inc. of the names of the beneficiaries under the will of Ruth Adt Stephenson and the amounts that each of them is to receive. When this information is given to Fleet National Bank, it, as trustee, shall pay the CT Page 496-FF agreed upon amount of $75,000.00 to Richard K. Snyder, Administrator d.b.n. — c.t.a. and shall also pay to itself, Yale-New Haven Hospital, Inc. and Richard K. Snyder, Guardian ad Litem, the sums that have been allowed as reasonable attorney's fees and for expenses.
The funds remaining in the Estate of Howard E. Adt shall then be transferred by Fleet National Bank as trustee to Yale-New Haven Hospital, Inc. which shall use said funds to establish the Howard E. Adt Memorial Scholarship Fund. The Howard E. Adt Memorial Fund shall be held in trust by Yale-New Haven Hospital, Inc. as a permanent restricted endowment fund for nursing scholarship purposes.
The principal of the Fund shall consist of the total principal and accumulated interest held and administered by Fleet National Bank or its predecessors as trustee or its successor in interest at the date of distribution, plus the total of all distributions previously made to Yale-New Haven Hospital, Inc., by said Trustee or its predecessors and all accumulated interest earned thereon, which has been held by Yale-New Haven Hospital, Inc. in a separate restricted account during the pendency of this will construction action. Yale-New Haven Hospital, Inc. will make a full accounting to the probate court for the District of New Haven of all sums it has received from the trustee and all CT Page 496-GG accumulated interest earned thereon prior to the final distribution made under this order and the establishment of the Howard E. Adt Memorial Scholarship Fund. The total amount so deposited into the Howard E. Adt Memorial Scholarship Fund shall constitute the fund's initial historic dollar value as defined in Gen. Stat. § 45a-527 (5)(A).
From the Howard E. adt Memorial Scholarship Fund, there will be awarded one or more full or partial annual scholarships to: (1) students at Yale-New Haven Hospital's academic affiliate, Yale School of Nursing, who are enrolled in a degree program to receive an R.N., Master's Degree or a degree in a field of specialized nursing; and/or (2) practicing nurses at Yale-New Haven Hospital who are pursuing advanced practice in academic programs leading to an advanced practice certification, licensure or degree which programs shall be sponsored by the Nursing Education Department and may be run jointly by Yale-New Haven Hospital, Inc. and Yale School of Nursing.
Application for such scholarships will be made to Yale-New Haven Hospital, Inc. on forms jointly developed by the Hospital and the Nursing School. The President of Yale-New Haven Hospital and the Dean of the Yale School of Nursing, or their designees, will actively solicit applicants each year and select one or more to receive grants from the Howard E. Adt Scholarship Fund. CT Page 496-HH Individual awards may be renewed during subsequent years of the recipient's educational program at the discretion of those who select the award recipients provided that the recipient involved continues to make acceptable progress towards the relevant academic degree or advanced practice certification or license. In selecting recipients neither the Hospital nor the School of Nursing will discriminate against any applicant based on his/her gender, race, creed, color or ethnicity, or in favor of an applicant based upon an alumni relationship to Yale University or its branches.
In managing the Howard E. Adt Memorial Scholarship Fund Yale New Haven Hospital, Inc. as trustee shall calculate and make available for potential distribution as scholarships each year the "net appreciation" as defined in Gen. Stat. § 45a-528. As the trustee managing said Fund, Yale-New Haven Hospital, Inc. may not elect to accumulate income rather than use the income for scholarships and may not add income to the principal of the fund to achieve a growth in principal, but must, at a minimum, distribute for scholarship purposes the annual realized income of such fund, and at a maximum the full net appreciation as defined in Gen. Stat. § 45a-528. The President of Yale-New Haven Hospital, Inc. and the Dean of the Yale School of Nursing, or their designees, shall at a minimum distribute the annual realized income in scholarship grants. CT Page 496-II
No costs shall be taxed to any party in this action.
Jerrold H. Barnett, Judge